1                                                            The Honorable Richard A. Jones
2
3
4
5
6
                        UNITED STATES DISTRICT COURT FOR THE
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
8
9      UNITED STATES OF AMERICA,
                                                       NO. CR18-306 RAJ
10                          Plaintiff,
11                     v.                              ORDER GRANTING
                                                       MOTION TO SEAL
12     LEVI M. ROYAL,
13                          Defendant.
14
           This matter has come before the Court on the motion to seal Government’s
15
     Memorandum Regarding Competency Evaluation, and Exhibit A attached thereto. The
16
     Court has reviewed the motion and records in this case and finds there are compelling
17
     reasons to permit the filing of this memorandum under seal.
18
           IT IS HEREBY ORDERED that the Government’s Motion to Seal (Dkt. #29) is
19
     GRANTED. The Government’s Memorandum Re: Designation shall remain under seal.
20
           DATED this 26th day of March, 2019.
21
22
23
                                                     A
24                                                   The Honorable Richard A. Jones
                                                     United States District Judge
25
26
27
28

      ORDER GRANTING MOTION TO SEAL - 1                                  UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      CR18-306 RAJ/ROYAL
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
